El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Juan Trujillo y Torruella compareció ante notario en su’ carácter de apoderado de José Trujillo y Pizá y de su esposa Dolores Costa y Boca y otorgó una escritura de cancelación parcial de cierto crédito hipotecario constituido a favor de su poderdante José Trujillo y Pizá. Presentada la escritura para su inscripción en el registro, el registrador se negó a ello “por observarse que el poder otorgado por don José Trujillo y Pizá y doña Dolores Costa y Boca a favor de don Juan Trujillo y Torruella no autoriza expresa y claramente para cancelar gravámenes pertenecientes a la sociedad de gananciales.” El registrador consignó además “el defecto subsanable de no haberse presentado la escritura de consti-tución de hipoteca con nota de inscripción.”
No conforme Trujillo, recurrió para ante este Tribunal y archivó en tiempo su alegato en el que no se hace referencia al defecto subsanable apuntado.
El poder por virtud del cual actuó el recurrente, se otorgó *830por loa esposos Trujillo-Costa en Palma de Mallorca, España, ante el abogado y notario Mateo Jaume y Server a. Es muy extenso y nos limitaremos a transcribir de él lo que sea nece-sario. La esposa dijo que “de su libre y espontánea vo-luntad presta su consentimiento y autorización a dicho su señor marido don José Trujillo y Pizá y confiere al mismo y a su entenado don Juan Trujillo y Torruella, mayor de edad, soltero, de la agricultura, residente en la Isla de Puerto Rico, juntos o por separado poder para vender, ceder, permutar y de cualquier otro modo enajenar todos o cualquiera o cuales-quiera de los bienes así muebles como inmuebles, derechos, acciones y créditos que el mismo don José Trujillo tiene en la actualidad y tenga en lo sucesivo, en cualquier parte que radiquen y ya sean adquiridos antes como después de su ma-trimonio, * * * aceptando, constituyendo y cancelando cualesquiera hipotecas, * * Y' el esposo manifestó luego que “con la autorización que le concede la mencionada su consorte, confiere, * * * a su dicho hijo don Juan Trujillo y Torruella, el poder más amplio y eficaz para * * * vender, ceder, permutar y de todo otro modo ena-jenar cualesquiera bienes así muebles como inmuebles, dere-chos, acciones y créditos, presentes y futuros del otorgante, a quien quiera, por los precios que percibirá al contado o a plazos con las garantías hipotecarias ó de otra especie que podrá en su día cancelar * * * para exigir y cobrar las cantidades que por cualquier concepto acredita y acredite el poderdante, y cancelar total o parcialmente las garantías que hubiera constituido a su favor.”.
Sin duda que pudo ser más claro el poder, pero tal como está es suficiente a nuestro juicio. El crédito hipotecario parcialmente cancelado se constituyó después de otorgado el poder y se originó así: la mercantil Solivellas y Compañía recibió de Juan Trujillo y Torruella, como apoderado de José Trujillo y Pizá, en calidad de préstamo, la suma de diez y nueve mil pesos, para pagarla, con sus intereses, a plazos, y para garantir el préstamo hipotecó dos fincas a favor del *831dicho José Trujillo y Pizá. Juan Trujillo recibió el dinero correspondiente al primer plazo y otorgó la escritura de can-celación parcial dé que se trata. El crédito hipotecario filé, pues, un bien adquirido por Pizá después de su matrimonio, que tiene la presunción de gananciales, y a esa clase de bie-nes se refiere la esposa al otorgar el poder, según hemos visto. Si se tratara de bienes de la exclusiva pertenencia del marido, no hubiera sido necesaria la intervención de la mujer. Las palabras usadas por José Trujillo y Pizá son generales y claramente abarcan todos sus bienes.
Debe revocarse la nota recurrida y ordenarse la inscrip-ción solicitada, con el defecto subsanable apuntado por el registrador.

Revocada la nota y ordenada la inscripción con el defecto apuntado por el registrador.

Jueces concurrentes: Sres. Presidente Hernández y Aso-•eiados "Wolf, Aldrey y Hutchison,